         20-11105-tmd Doc#1-1 Filed 10/06/20 Entered 10/06/20 08:18:53 List of Affiliated
                                       Cases Pg 1 of 1

10. Bankruptcy cases pending by an affiliate

           CASE NAME                           VENUE              CASE NUMBER     DATE FILED    RELATIONSHIP
    1      900 Cesar Chavez, LLC               Bankr. W.D. Tex.    19‐11527‐tmd        11/04/19      Affiliate
    2      905 Cesar Chavez, LLC               Bankr. W.D. Tex.    19‐11528‐tmd        11/04/19      Affiliate
    3      5th and Red River, LLC              Bankr. W.D. Tex.    19‐11529‐tmd        11/04/19      Affiliate
    4      7400 South Congress, LLC            Bankr. W.D. Tex.    19‐11530‐tmd        11/04/19      Affiliate
    5      WC 56 East Avenue, LLC              Bankr. W.D. Tex.    19‐11649‐tmd        12/02/19      Affiliate
    6      Silicon Hills Campus, LLC           Bankr. W.D. Tex.    20‐11042‐tmd        01/07/20      Affiliate
    7      Hirshfeld Moore, LLC                Bankr. W.D. Tex.    20‐10251‐tmd        02/03/20      Affiliate
    8      WC 103 East Fifth, LLC              Bankr. W.D. Tex.    20‐10252‐tmd        02/03/20      Affiliate
    9      WC 320 Congress, LLC                Bankr. W.D. Tex.    20‐10253‐tmd        02/03/20      Affiliate
    10     WC 422 Congress, LLC                Bankr. W.D. Tex.    20‐10254‐tmd        02/03/20      Affiliate
    11     WC 805‐809 East Sixth, LLC          Bankr. W.D. Tex.    20‐10255‐tmd        02/03/20      Affiliate
    12     WC 901 East Cesar Chavez, LLC       Bankr. W.D. Tex.    20‐10256‐tmd        02/03/20      Affiliate
    13     WC 1212 East Sixth, LLC             Bankr. W.D. Tex.    20‐10257‐tmd        02/03/20      Affiliate
    14     WC 9005 Mountain Ridge, LLC         Bankr. W.D. Tex.    20‐10258‐tmd        02/03/20      Affiliate
    15     WC 2101 Ben White, LP               Bankr. W.D. Tex.    20‐10182‐tmd        02/04/20      Affiliate
    16     WC 4th and Colorado, LP             Bankr. W.D. Tex.    20‐10881‐tmd        08/04/20      Affiliate
